                                                                              E-FILED
                                             Monday, 30 September, 2019 05:22:40 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


PHILLIP G. WEISS and                 )
MANLEY MONUMENTS, INC.,              )
                                     )
     Plaintiffs,                     )
                                     )
     v.                              )     No. 3:19-CV-3118
                                     )
LOGAN COUNTY CEMETERY                )
MAINTENANCE DISTRICT, an             )
Illinois local body politic,         )
                                     )
     Defendant.                      )


                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Dismiss

Amended Complaint (d/e 14) filed by Defendant Logan County

Cemetery Maintenance District. Because the Amended Complaint

states an equal protection and a tortious interference with

prospective economic advantage claim, the Motion is DENIED.

                         I. JURISDICTION

     This Court has federal question jurisdiction over Count I

because that Count alleges a claim arising under the Fourteenth


                            Page 1 of 15
Amendment to the United States Constitution and brought

pursuant to 42 U.S.C. § 1983. See 28 U.S.C. ' 1331. The Court

has supplemental jurisdiction over Count II, which alleges a state

law claim arising from the same general set of facts. See 28 U.S.C. '

1367(a). Venue is proper because Defendant resides within the

District and a substantial part of the events or omissions giving rise

to the claim occurred within the District. 28 U.S.C. § 1391(b)(1),

(b)2).

                          II. LEGAL STANDARD

         A motion under Rule 12(b)(6) challenges the sufficiency of the

complaint. Christensen v. Cty. of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). To state a claim for relief, a plaintiff need only

provide a short and plain statement of the claim showing he is

entitled to relief and giving the defendant fair notice of the claims.

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

         When considering a motion to dismiss under Rule 12(b)(6), the

Court construes the complaint in the light most favorable to the

plaintiff, accepting all well-pleaded allegations as true and

construing all reasonable inferences in plaintiff’s favor. Id.

However, the complaint must set forth facts that plausibly
                               Page 2 of 15
demonstrate a claim for relief. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 547 (2007). A plausible claim is one that alleges factual

content from which the Court can reasonably infer that the

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Merely reciting the elements of a cause

of action or supporting claims with conclusory statements is

insufficient to state a cause of action. Id.

             III. FACTS ALLEGED IN THE COMPLAINT

     The following facts come from the Amended Complaint and are

accepted as true at the motion to dismiss stage. Tamayo, 526 F.3d

at 1081.

     Plaintiff Philip G. Weiss is one of the owners of Weiss

Monument Works, a family-owned business that has fabricated,

sold, and installed cemetery monuments and grave markers in

Illinois for over 85 years. Mr. Weiss has developed a substantial

clientele and a profitable business and has a reputation as a

competent, dependable, honest businessperson.

     In 2004, the Weiss family purchased Manley Monuments, Inc.

(Manley) in Lincoln, Illinois, in an effort to expand their business.



                             Page 3 of 15
Manley operates a cemetery monument fabrication and sales

business in Logan County.

     The operation and maintenance of public cemeteries in Logan

County is carried out by Defendant Logan County Cemetery

Maintenance District (District) and its governing body, the Board of

Trustees, in accordance with the provisions of the Illinois Cemetery

Maintenance District Act, 70 ILCS 105/1.1 et seq. Before Manley

can place a monument on a grave site for one of its customers in

Logan County, Manley must first construct a foundation at the

grave site upon which the monument can sit. Permission to

construct such a foundation must be obtained from the District

before Manley or any of its similarly situated competitors in Logan

County can construct such foundation in a Logan County public

cemetery.

     The District’s Board of Trustees has adopted and promulgated

rules and regulations providing that the District will only approve

foundation orders and mark out the designated location of the

foundation at periodic intervals, no more than three or four times a

year. Plaintiffs allege that the District has a custom and policy of

enforcing the District’s rules and regulations governing the
                             Page 4 of 15
processing and approval of foundation orders only against Manley

and only approving Manley’s foundation orders and marking out

the approved foundation locations for Manley’s monument and

markers no more than two or three times a year. The same officers

and employees of the District have waived this requirement for all of

Manley’s similarly situated competitors in Logan County by always

approving the competitors’ foundation orders and marking out the

foundation locations on an “as submitted” basis at any time

throughout the year. Plaintiffs allege that officers and/or

employees with final policymaking authority, including Tim Skelton,

Superintendent of Cemeteries for the District, adopted, maintained,

and carried out this custom, policy, and/or practice solely for the

improper and illegitimate purpose of driving Manley out of business

and not for any legitimate object or purpose of the District.

     As a result of the District’s custom or policy, Manley has been

unable to obtain foundation order approvals and have the

foundation locations marked out on the same “as submitted” basis

as Manley’s similarly situated competitors, thereby impairing

Manley’s business goodwill and causing Manley to lose customers,

revenue, and profits.
                            Page 5 of 15
     In Count I, Plaintiff alleges that the District’s custom, policy,

and/or practice violated Plaintiffs’ right to equal protection of laws

in violation of the Equal Protection Clause of the Fourteenth

Amendment. Plaintiffs seek an injunction enjoining the District

from continuing to carry out its custom, policy, or practice of

intentional and purposeful unequal enforcement of the District’s

rules and regulations governing the processing and approval of

foundation orders and to require the District to process and

approve Manley’s applications on the same “as submitted” basis as

all other similarly situated cemetery fabrication and sales

businesses in Logan County. Plaintiffs also seek compensatory

damages and attorney’s fees and costs.

     In Count II, Plaintiffs allege that the District interfered with

Plaintiffs’ prospective economic advantage. Manley had a valid

business relationship with a number of clients, including Dee

Roland as representative of the Estate of Deloris Oller. The District

had actual knowledge that the clients were customers of Manley

because the process of interring a loved one in a Logan County

public cemetery and installing a monument or grave marker

necessarily involves the District.
                             Page 6 of 15
     The District purposefully and wrongfully interfered with the

business relationships Manley had with its clients by approving and

processing Manley’s foundation orders in strict accordance with the

District’s stated policy of handling such requests only three or four

times a year while approving and processing the foundation orders

of the other local monument companies on an “as submitted” basis.

The District knew that Manley’s clients would become dissatisfied,

terminate their orders with Manley, and take their business to

competing monument companies who were able to place the

monuments and grave markers in drastically shorter periods of time

due to the District’s custom or policy of unequal and anti-

competitive enforcement of the District’s rules. Manley’s clients

would not have terminated their orders with Manley but for the

District’s interference with the timely processing and approval of

foundation orders submitted by Manley on behalf of its clients.

     The District’s acts have caused Manley to suffer a loss of good

will, the loss of business income and profits, and to incur an

unwarranted reputation for being inferior to other monument

companies doing business in Logan County. Plaintiffs seek

compensatory damages, punitive damages, an injunction against
                            Page 7 of 15
the District’s continuing intentional and wrongful interference with

the business relations of Plaintiffs, attorney’s fees, and costs.

                            IV. ANALYSIS

     The District moves to dismiss both Counts for failure to state a

claim.

A.   Count I Adequately Pleads a Cognizable “Class of One”
     Equal Protection Claim

     The Equal Protection Clause of the Fourteenth Amendment

guards against government discrimination on the basis of race, sex,

national origin and other class-based distinctions Geinosky v. City

of Chicago, 675 F.3d 743, 747 (7th Cir. 2012). The Equal

Protection Clause has also been interpreted to protect individuals

from “so called ‘class-of-one’ discrimination in which a government

arbitrarily and irrationally singles out one person for poor

treatment.” Brunson v. Murray, 843 F.3d 698, 705 (7th Cir. 2016).

     To state an equal protection claim on a class-of-one theory, a

plaintiff generally must allege that he “has been intentionally

treated differently from others similarly situated and that there is

no rational basis for the difference in treatment.” Village of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000). Whether a class-


                             Page 8 of 15
of-one plaintiff must also allege that the government officials acted

with hostile intent or animus is unresolved in the Seventh Circuit.

See Del Marcelle v. Brown Cty. Corp.,680 F.3d 887 (7th Cir. 2012)

(en banc) (wherein one judge believed motive and intent had “no

role at all” in a class-of-one suit; four judges believed a plaintiff

must demonstrate the state actors acted for personal reasons with

discriminatory intent and effect; and the dissenting four judges

believed a plaintiff could rely on animus to prove the defendant’s

action lacked a rational basis).

     This Court need not attempt to resolve the issue at this time

because Plaintiffs have alleged an equal protection claim, including

allegations of hostile intent or animus. Plaintiffs allege that the

District intentionally treated Manley differently from the similarly

situated business competitors in Logan County by only approving

Manley’s foundation orders two or three times a year while

approving the foundation orders of Manley’s competitors on an “as

submitted” basis. Am. Compl. ¶ 14. Plaintiffs also allege that there

was no rational basis for the difference in treatment because the

District did so for the purpose of driving Manley out of business



                              Page 9 of 15
and to favor Manley’s competitors in Logan County and not for any

legitimate government object or goal. Id. ¶¶ 14, 21.

     The District argues that Plaintiffs failed to identify any

similarly situated monument company that was treated differently

by the District. However, Plaintiffs allege that all of Manley’s

competitors in the monument business in Logan County were

similarly situated to Manley. Plaintiffs are not required to plead

with any more specificity. See Miller v. City of Monona, 784 F.3d

1113, 1120 (7th Cir. 2015) (noting that the Seventh Circuit has

repeatedly held that plaintiffs do not need to identify in their

complaints specific examples of similarly situated persons);

Geinosky, 675 F.3d at 748 n. 3 (noting that, even in a case where a

plaintiff would have to identify a similarly situated person to prove

his case, the plaintiff is not required to identify the person in the

complaint, even under Iqbal and Twombly).

     The District also argues that Plaintiffs’ allegations are merely

formulaic. Plaintiffs do not specify how or when it submitted a

foundation order; how many times Plaintiffs submitted a foundation

order; how long the District took to process its foundation orders;

which competitors submitted foundation order; when the
                             Page 10 of 15
competitors submitted the orders; or how long the approval process

took.

        The District cites no authority for such a requirement, and the

Court finds none. Because Plaintiffs have sufficiently alleged a

Section 1983 claim for intentional class-of-one discrimination in

violation of the Fourteenth Amendment’s Equal Protection Clause,

the motion to dismiss Count I is denied.

B.      Count II States a Claim for Intentional Interference With
        Prospective Economic Advantage

        To state a claim for intentional interference with prospective

economic advantage under Illinois law, a plaintiff must allege “(1) a

reasonable expectancy of entering into a valid business

relationship, (2) the defendant's knowledge of the expectancy, (3) an

intentional and unjustified interference by the defendant that

induced or caused a breach or termination of the expectancy, and

(4) damage to the plaintiff resulting from the defendant's

interference.” Anderson v. Vanden Dorpel, 172 Ill.2d 399, 406-07

(1996); see also Foster v. Principal Life Ins. Co., 806 F.3d 967, 971

(7th Cir. 2015). In addition, the plaintiff must also allege that the

defendant directed his behavior toward a third party. Boffa


                              Page 11 of 15
Surgical Grp. LLC v. Managed Healthcare Assocs. Ltd., 2015 IL App

(1st) 142984, ¶ 28.

     The District first argues that Plaintiffs fail to state a claim

because Plaintiffs only identify one specific customer and no other

clients are mentioned. The District asserts that such generalized

pleading fails to put the District on notice as to with whom the

District allegedly interfered.

     The extent to which a plaintiff has to plead the identities of the

third parties is not entirely clear. In a case decided prior to Iqbal

and Twombly, the Seventh Circuit held that the Federal Rules do

not require that plaintiffs allege the specific third party or class of

third parties with whom they claim to have a valid business

expectancy. Cook v. Winfrey, 141 F.3d 322, 328 (7th Cir. 1998).

The Court need not decide whether Iqbal and Twombly change this

analysis, however, because, in this case, Plaintiffs identify a specific

person, Dee Roland, as well as a specific class of persons: clients

who agreed to pay Manley to manufacture and install monuments

or grave markers for the deceased loved ones who were to be

interred in a Logan County public cemetery operated or maintained

by the District. This is sufficient. See Downers Grove Volkswagen
                             Page 12 of 15
v. Wigglesworth, 190 Ill. App. 3d 524, 529 (1989) (holding that a

plaintiff “must plead facts to show interference of a business

relationship with specific third parties or an identifiable prospective

class of third persons”).

     The District next argues that Plaintiffs allege that a

governmental entity should be liable for its enforcement of its rules

and regulations if that enforcement leads to unsuccessful business

dealings. The District asserts that this result is “nonsensical” and

runs contrary to the elements of the cause of action. Def. Mem. at

7. Plaintiffs claim that this is a distortion of the allegations in

Count II, which alleges a custom or policy of unequal and anti-

competitive enforcement of the regulations which allowed Manley’s

competitors to construct the foundation and place monuments in

drastically shorter time periods. The Court agrees with Plaintiffs

that the District misconstrues Plaintiffs’ claim and will not dismiss

Count II on this basis.

     Finally, the District argues that Plaintiffs have failed to allege

that the District directed its conduct toward the third party with

whom Plaintiffs expected to do business. According to the District,

all of the District’s alleged actions were directed toward Manley.
                             Page 13 of 15
     Plaintiffs respond that they have alleged that the foundation

orders were filed on behalf of Manley’s clients. Plaintiffs assert that

the District’s wrongful, unequal, and anti-competitive actions with

regard to the processing of the foundation orders were necessarily

directed towards Manley’s clients on whose behalf Manley

submitted the orders.

     The Court finds Plaintiffs have sufficiently alleged that the

District directed its conduct toward third parties. Contact with the

third party is not required so long as the action is “directed in the

first instance at the third party.” Schuler v. Abbott Laboratories,

265 Ill. App. 3d 991, 994 (1993) (finding no action directed at a

third party where the defendant merely told the plaintiff that

defendant would seek to enforce the non-competition agreement in

court). The Court recognizes that an impact on the third party is

insufficient. Boffa Surgical Grp. LLC v. Managed Healthcare

Assocs. Ltd., 2015 IL App (1st) 142984, ¶ 28 (finding that

defendants’ conduct of not offering plaintiff membership in

defendants’ network was insufficient to allege conduct directed at

third parties, even if that conduct was likely to dissuade other

physicians from making referrals to plaintiff or dissuade patients
                            Page 14 of 15
from using plaintiff’s services). However, Plaintiffs allege more than

just an impact on its clients here.

     Plaintiffs allege that the foundation orders are submitted by

Manley on behalf of its clients. Am. Compl. ¶ 29. By only

approving orders submitted on behalf of Manley’s clients a few

times a year, the District is directing its conduct at those clients.

See, e.g., Beesen-Dwars v. Morris, No. 06 C 5595, 2007 WL

2128348, at *9-10 (N.D. Ill. July 24, 2007) (finding the defendants

directed their conduct at a third party where the defendants’

conduct substantially impaired the plaintiff’s ability to “complete

critical, time-sensitive work on behalf of her client” and the conduct

directly harmed the client). Therefore, Count II states a claim.

                           V. CONCLUSION

     For the reasons stated, Defendant’s Motion to Dismiss

Amended Complaint (d/e 14) is DENIED. Defendant shall file an

answer to the Amended Complaint on or before October 15, 2019.

ENTERED: September 30, 2019

FOR THE COURT:
                             s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE

                             Page 15 of 15
